Hall, Judge.
On this appeal from a judgment of the superior court vacating and setting aside an award of the State Board of Workmen’s Compensation the question raised is whether the evidence submitted at the hearing before the board failed to support the claims of dependency of the claimants, as held by the superior court.
The transcript of the hearing shows that there was some evidence to support an award based on the finding of the hearing director that the claimants, the mother and father of a deceased employee, were both partial dependents of their deceased son. Ga. Power & Light Co. v. Patterson, 46 Ga. App. 7 (166 SE 255); Glens Falls Indem. Co. v. Jordan, 56 Ga. App. 449 (193 SE 96); Aetna Cas. &c. Co. v. Johnson, 70 Ga. App. 698 (29 SE2d 318); London Guarantee &c. Co. v. Bernstein, 74 Ga. App. 692 (41 SE2d 810).
The judgment of the superior court is

Reversed.


Felton, C. J., and Eberhardt, J., concur.